Citation Nr: 0520139	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of service connection for 
dementia secondary to head trauma.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1981 
to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Detroit, 
Michigan.  Specifically, in a December 1998 decision, the RO, 
in pertinent part, denied the issue of entitlement to a total 
disability rating based on individual unemployability.  
Thereafter, by a May 2002 determination, the RO severed 
service connection for dementia due to head trauma.  

The issue of entitlement to a total disability rating based 
on individual unemployability will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Clear and unmistakable error was not committed in the March 
1997 rating decision granting service connection for dementia 
due to head trauma with a 30 percent disability evaluation 
effective from July 5, 1996,.  







CONCLUSION OF LAW

Restoration of service connection for dementia (manifested by 
cognitive impairment) due to head trauma is warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.105(d) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issue of entitlement to restoration of 
service connection for dementia due to head trauma.  This is 
so because the Board is taking action favorable to the 
veteran, and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  In addition, certain chronic 
disabilities, such as psychoses and other organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Subject to the limitations contained in 38 C.F.R. §§ 3.114 & 
3.957 (2004), service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
Where service connection is severed because of a change in, 
or interpretation of a law or VA issue, the provisions of 
§ 3.114 are for application.  A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided 
in paragraph (h) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(d) (2004).  

Consequently, the applicable question becomes whether the 
rating action which initially granted service connection for 
the disability was clearly and unmistakably erroneous.  If 
this question is answered in the negative, the subsequent 
rating decision which severed service connection for the 
disorder cannot be sustained.  

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A mere difference of opinion does not 
establish that the grant of service connection was clearly 
and unmistakably erroneous.  Similarly, a mere disagreement 
with how the RO evaluated the facts before it does not 
constitute an allegation which is adequate to raise a CUE 
claim.  See, Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

38 C.F.R. § 3.105(d) does not limit the reviewable evidence 
to that which was before the RO in rendering its initial 
grant of service connection.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997).  See also, Venturella v. Gober, 10 Vet. 
App. 340, 342-343 (1997).  Specifically, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
because 38 C.F.R. § 3.105(d) holds that "[a] change in 
diagnosis may be accepted as a basis for severance," the 
regulation clearly contemplates the consideration of evidence 
acquired after the original granting of service connection.  
Thus, "[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Venturella, supra, 
at 342-343.  

The question at issue in the present case, therefore, is 
whether the RO committed clear and unmistakable error in its 
March 1997 initial grant of service connection (including a 
30 percent disability rating, effective from July 5, 1996) 
for dementia associated with head trauma.  Throughout the 
current appeal, the veteran has maintained that he has a 
chronic disability, manifested by cognitive impairment, which 
is the result of the head trauma that he sustained 
participating in the sport of boxing during his active 
military duty.  See, e.g., August 2004 hearing transcript 
(T.) at 3-12.  

In this regard, the Board acknowledges that the service 
medical records do not reflect complaints of, treatment for, 
or findings of a chronic disability (e.g., dementia) 
associated with head trauma.  Importantly, however, the 
service medical records do confirm that the veteran 
participated in the sport of boxing during his active 
military duty.  According to an October 1983 record in 
particular, the veteran sustained injury to his right wrist 
during a boxing match.  

Pertinent post-service medical records reflect diagnoses of a 
psychiatric condition other than dementia between May 1996 
and December 2002.  Specifically, these relevant reports 
provide diagnoses of a psychiatric disorder variously 
characterized as a major depressive disorder with psychotic 
features, an attention deficit disorder, undifferentiated 
schizophrenia, paranoid type schizophrenia, a schizoaffective 
disorder, and a possible bipolar affective disorder.  

Additionally, these records include medical opinions 
concluding that the veteran does not have a chronic 
disability, including dementia, which is secondary to head 
trauma.  In particular, a VA miscellaneous neurological 
disorder examination conducted in November 1996 provided the 
examiner's conclusion that "[t]here is no evidence that . . 
. [the veteran] has Parkinson's disease or any other 
degenerative process which could in any way be related to his 
boxing."  Also, a VA psychologist concluded in November 1996 
that "[t]here is no convincing evidence of a generalized 
dementia, and a psychological contribution to the [veteran's] 
pattern of abilities is very possible" to include 
depression.  

Importantly, however, relevant medical records also reflect 
findings of cognitive impairment.  In this regard, the Board 
acknowledges that, at a VA miscellaneous neurological 
disorders examination conducted in January 2000, the examiner 
diagnosed cognitive impairment but expressed his opinion that 
this condition "is unlikely to be secondary to [the] head 
trauma induced organic brain syndrome."  Also, in a January 
2001 addendum, this physician reiterated his opinion that the 
veteran's "cognitive impairment is due to this psychiatric 
condition and/or prior history of polysubstance abuse rather 
than boxing."  In support of this opinion, the doctor cited 
the veteran's repeatedly normal computerized tomography 
scans.  

Significantly, competent evidence of record also supports the 
finding that the veteran's cognitive impairment is the result 
of head trauma that he sustained during his in-service boxing 
matches.  For instance, a private psychiatric evaluation 
completed in April 1996 resulted in an Axis I diagnosis of 
probable brain injury as a consequence of repeated blows to 
the head from boxing.  Also, the psychologist who had found 
no evidence of dementia in November 1996 also admitted at 
that time that "the number of boxing matches in this . . . 
[veteran's] history, in conjunction with alcohol abuse and 
cocaine use, raises the probability that there has been at 
least some disturbance of cortical efficiency."  Further, 
the VA psychologists who evaluated the veteran in November 
1996 and who also conducted a subsequent examination one year 
later concluded at the subsequent evaluation that the 
veteran's "boxing career and substance abuse could 
theoretically lead to . . . [his current] cognitive 
deficits."  

Moreover, the VA examiner who conducted a VA miscellaneous 
neurological disorders examination in November 1997 
acknowledged that the veteran has pathology associated with 
head trauma.  In particular, the examiner diagnosed status 
post head injuries, including post-traumatic headaches.  
Further, this examiner acknowledged that the psychological 
testing completed during that month by VA psychologists had 
shown that the veteran had scored in the deficient range on 
tests of learning and memory.  

In addition, subsequent psychological testing conducted in 
January 2000 by the same examiners who conducted the previous 
evaluations in November 1996 and November 1997 noted that, 
although the recent studies indicate that most of the 
veteran's cognitive abilities have remained stable since the 
first test in 1996, the recent testing also reflected that 
the veteran's memory functions remain very poor, and his 
verbal memory ability has worsened.  Importantly, these 
psychologists also confirmed their prior opinions that the 
veteran's "pattern of deficits continues to be theoretically 
related to his history of boxing and substance abuse."  

Furthermore, in a September 2002 statement, a VA psychiatrist 
noted that he has treated the veteran since August 1998 for 
schizophrenia manifested by hallucinations, paranoia, and 
cognitive deficits.  Also, this psychiatrist expressed his 
opinion that "[alt]ough this disorder may not be directly 
attributable to head trauma suffered in service, it is well 
established that head trauma may exacerbate and complicate 
the course of schizophrenia and may be a determining factor 
in the onset of the disorder in a vulnerable individual such 
as . . . [the veteran]."  The psychiatrist specifically 
concluded that "[i]t is as likely as not that the head 
trauma . . . [that the veteran] experienced has exacerbated 
his psychotic condition, cognitive decline, and impaired 
occupational and social functioning."  

Based on a thorough review of the claims folder, the Board 
finds that all of the available evidence of record supports 
the grant of service connection for a chronic disability 
manifested by cognitive impairment, which is associated with 
head trauma.  As the Board has discussed in this decision, 
the claims folder contains medical opinions asserting that 
the veteran has no chronic disability associated with the 
head trauma that he sustained during his boxing matches in 
service.  However, the claims folder also includes multiple 
medical conclusions contending that the veteran does indeed 
have a chronic disability (e.g., one manifested by cognitive 
impairment) which is the result of the head trauma that he 
sustained during the boxing matches in which he participated 
in service.  

As such, the Board finds that, in the May 2002 rating action 
in which the RO severed service connection for dementia 
secondary to head trauma, the agency had simply weighed the 
evidence of record and had reached a different conclusion 
from that rendered in its March 1997 decision in which it had 
initially granted service connection for this disability.  
Significantly, the Court has held that a mere disagreement 
with the method in which the agency of original jurisdiction 
had evaluated the facts before it does not constitute an 
allegation which is adequate to raise a CUE claim.  See, 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  In light of 
the fact that the RO in the present case did not apply the 
correct standard in adjudicating the severance action, the 
Board concludes that service connection for dementia 
(manifested by cognitive impairment) secondary to head trauma 
must be restored.  


ORDER

Service connection for dementia (manifested by cognitive 
impairment) secondary to head trauma is restored.  


REMAND

As the Board noted in the previous portion of this decision, 
during the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the issue of entitlement to a total 
disability rating based on individual unemployability.  A 
remand is necessary, therefore, to accord the RO an 
opportunity to provide such notice with regard to this issue.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, in an April 2000 addendum, a VA physician who 
had conducted a VA miscellaneous neurological disorders 
examination in January 2000 expressed his opinion that the 
veteran "is unemployable because of his schizophrenia."  
This doctor further concluded that the veteran's "cognitive 
dysfunction would preclude many jobs but not all work."  
Importantly, however, in a September 2002 statement, a VA 
psychiatrist who has treated the veteran since August 1998 
concluded that "it is as likely as not that the head trauma 
[that the veteran] . . . experienced impaired [his] 
occupational and social functioning."  In view of these 
differing medical opinions, the Board believes that, on 
remand, the veteran should undergo a VA examination to 
determine the effect of his service-connected disabilities on 
his employability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the issue of 
entitlement to a total disability rating 
based on individual unemployability, the 
RO must review the claims folder and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
this claim; 

(b) Notify the veteran of the information 
and evidence that he is responsible for 
providing with regard to this issue;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
neurological examination to determine the 
effect of his service-connected 
disabilities on his employability.  The 
examiner is notified that the veteran's 
service-connected disabilities include:  

?	dementia (manifested by cognitive 
impairment) secondary to head 
trauma, 
?	post-traumatic headaches, 
?	a history of nasal trauma, 
?	status post right carpometacarpal 
subluxation, and 
?	status post fracture of the 2nd and 
3rd metacarpals of the right hand 
with degenerative changes of the 
metacarpophalangeal joint.  

The claims folders must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  In addition, 
the examiner should express an opinion as 
to the effect that the veteran's service-
connected disabilities have on his 
ability to procure and to maintain 
gainful occupation.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
total rating claim.  

3.  The RO should then re-adjudicate the 
issue of entitlement to a total 
disability rating based on individual 
unemployability.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


